Citation Nr: 1436366	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to August 1971 and from August 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in March 2010.  In a May 2013 statement, the Veteran reported that his disability had worsened.  In light of the examination being over four years old and the Veteran's report of a worsening in his disability, the Board concludes that a remand is necessary to afford him a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Topeka, Kansas VA Medical Center dated from November 2013 to the present; from Olathe Medical Center; from Ransom Memorial Hospital; from D.D., M.D. (initials used to protect privacy - name fully identified in April 2011 SOC); and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected hiatal hernia with GERD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss the nature, severity, and frequency of all signs and symptoms associated with hiatal hernia with GERD, to include any epigastric distress, abdominal distress, diarrhea, constipation, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner should also indicate the extent to which any symptoms associated with the hiatal hernia with GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

